HANEY, Circuit Judge
(specially concurring).
Without abandoning my view as expressed in the dissenting opinion herein, I concur in the denial of the petition for rehearing because the majority adheres to its former view.
I express no opinion as to whether or not the Thompson patent anticipates the patent in suit because I hold that the patent in *443suit was anticipated by the Doughty patent and therefore think it immaterial whether or not the Thompson patent also anticipates. For this reason I think it unnecessary to grant leave to seek a rehearing in the District Court